Title: To Thomas Jefferson from George Jefferson, 30 July 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond July 30th. 1798
          
          Your favor of the 14th. inclosing an order on the Inspectors for a Hhd: of Tobacco I did not receive until friday last, it having been sent from Milton to Philadelphia.
          I return you the letter to Mrs. E. which was also inclosed, being informed she is gone to Monticello.
          I am Dear Sir Your Very Obt. servt.
          
            Geo. Jefferson
          
        